Duckworth, Chief Justice.
The record and the bill of exceptions showing clearly that the lower court issued a restraining order, which was personally served and thereafter violated by the defendant therein, the lower court did not abuse its discretion in adjudging the defendant in contempt of court after a hearing, the only defense being that the court was without jurisdiction to grant the restraining order. Code § 55-201; Russell v. Mohr-Weil Lumber Co., 102 Ga. 563 (29 S. E. 271); Corley v. Crompton-Highland Mills, 201 Ga. 333 (39 S. E. 2d 861). Whether or not the petition has merit is immaterial, since the sole issue is the violation of the restraining order, and the court had jurisdiction of both the parties and the subject matter in this case.

Judgment affirmed.


All the Justices concur.